UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14124 MILLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Tennessee 62-1566286 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 8503 Hilltop Drive Ooltewah, Tennessee (Address of principal executive offices) (Zip Code) (423) 238-4171 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares outstanding of the registrant’s common stock, par value $.01 per share, as of August 3, 2012 was 11,067,431. Index PART I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Balance Sheets – June 30, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 6. Exhibits 16 SIGNATURES 17 FORWARD-LOOKING STATEMENTS Certain statements in this Form 10-Q, including but not limited to statements made in Part I, Item 2–”Management’s Discussion and Analysis of Financial Condition and Results of Operations,” may be deemed to be forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “could,” “continue,” “future,” “potential,” “believe,” “project,” “plan,” “intend,” “seek,” “estimate,” “predict,” “expect,” “anticipate” and similar expressions, or the negative of such words, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. Such forward-looking statements are made based on our management’s beliefs as well as assumptions made by, and information currently available to, our management. These forward-looking statements are subject to a number of risks and uncertainties, including, economic and market conditions; the risks related to the general economic health of our customers; the success and timing of existing and additional export and governmental orders; our customers’ access to capital and credit to fund purchases, including the ability of our customers to secure floor plan financing; changes in fuel and other transportation costs; the cyclical nature of our industry; our dependence on outside suppliers of raw materials; changes in the cost of aluminum, steel and related raw materials; and those other risks referenced herein, including those risks referred to in Part II, Item 1A–”Risk Factors” and those risks discussed in our other filings with the Securities and Exchange Commission, including those risks discussed under the caption “Risk Factors” in our Annual Report on Form 10-K for fiscal 2011, which discussion is incorporated herein by this reference. Such factors are not exclusive. We do not undertake to update any forward-looking statement that may be made from time to time by, or on behalf of, our company. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, 2012 (Unaudited) December 31, ASSETS CURRENT ASSETS: Cash and temporary investments $ $ Accounts receivable, net of allowance for doubtful accounts of $1,652 and $1,691 at June 30, 2012 and December 31, 2011, respectively Inventories Prepaid expenses Current deferred income taxes Total current assets PROPERTY, PLANT, AND EQUIPMENT, net GOODWILL OTHER ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term obligations $ $ 5 Accounts payable Accrued liabilities Total current liabilities LONG-TERM OBLIGATIONS, less current portion DEFERRED INCOME TAX LIABILITIES COMMITMENTS AND CONTINGENCIES (Notes 6 and 8) SHAREHOLDERS’ EQUITY: Preferred stock, $.01 par value; 5,000,000 shares authorized, none issued or outstanding Common stock, $.01 par value; 100,000,000 shares authorized, 11,067,331 and 11,000,119 outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated earnings Accumulated other comprehensive income (loss) ) Total shareholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 2 MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended June 30 Six Months Ended June 30 NET SALES $ COSTS AND EXPENSES: Costs of operations Selling, general and administrative expenses Interest expense, net Other (income) expense ) (9
